t c memo united_states tax_court kenneth l mallory and larita k mallory petitioners v commissioner of internal revenue respondent docket no filed date joseph a flores for petitioners g chad barton for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioners kenneth l mallory and larita k mallory for the taxable_year in this notice the irs determined an income- tax_deficiency of dollar_figure an addition_to_tax for failure to timely file under section a of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the mallorys timely filed a petition under sec_6213 for redetermination of the deficiency the addition_to_tax and the penalty we have jurisdiction under sec_6214 at issue are whether kenneth mallory received a life_insurance distribution of dollar_figure of which dollar_figure was includable in the mallorys’ gross_income for the taxable_year we hold that he did whether the mallorys are liable for an addition_to_tax under sec_6651 for failure to timely file a return for the taxable_year we hold that they are whether the mallorys are liable for an accuracy-related_penalty under sec_6662 and b for an underpayment due to a substantial unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the mallorys resided in oklahoma when they filed their petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the tenth circuit unless the parties designate the court_of_appeals for another circuit see sec_7482 and understatement of income_tax for the taxable_year we hold that they are findings_of_fact on date kenneth mallory purchased a modified single premium variable life_insurance_policy with monarch life_insurance_company he made a single premium payment of dollar_figure the policy named kenneth mallory as the insured and as the policy’s owner and it named larita mallory as the direct beneficiary the policy provided that kenneth mallory as the owner could borrow from monarch life and that the loans were secured_by the policy the policy provided that interest accrued on the loans that the interest was payable by kenneth mallory annually and that any unpaid interest would be added to the outstanding loan amount ie that the unpaid interest would be capitalized the outstanding loan amount including capitalized_interest was defined as policy debt the policy provided that if the policy debt ever exceeded the cash_value of the policy defined as the premiums and earnings on premiums monarch life would terminate the policy after giving kenneth mallory notice of the pending termination and an opportunity to pay down the policy debt to avoid termination kenneth mallory signed a form authorizing monarch life to accept telephone requests for policy_loans from date through date kenneth mallory took out numerous loans against the policy in amounts ranging from dollar_figure to dollar_figure these loans are listed below loan date amount date date date date date date date date date date date date date date date date date date date date date date date date date total without interest dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number monarch life regularly issued kenneth mallory several types of statements relating to the policy and the loans including loan activity confirmations for each loan when the loan was made yearly notices requesting payment of interest and notifying kenneth mallory that any unpaid interest would be capitalized and quarterly reports of the policy debt and the cash_value of the policy the mallorys received these statements as indicated in the statements the cash_value of the policy increased substantially this increase was due to earnings on the investment of the initial premium however the policy debt also grew as kenneth mallory took out loans from monarch life against the policy without repaying the loans or paying the interest on those loans on date monarch life sent kenneth mallory a letter informing him that the policy debt had exceeded the cash_value the letter also informed him that to avoid termination of the policy he had to make a minimum payment of dollar_figure by date the letter further explained that termination of the policy would result in a taxable_event and that monarch life would report any taxable gain to kenneth mallory and the irs on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the letter noted that as of date the taxable gain was dollar_figure the mallorys received this letter but kenneth mallory did not make the required_payment and monarch life terminated the policy on date monarch life issued kenneth mallory a form 1099-r for showing a gross distribution of dollar_figure insurance premiums of dollar_figure and a taxable_amount of dollar_figure the mallorys received the form 1099-r before the date filing deadline before filing their income-tax return larita mallory spoke with steve miller of liberty tax services about the income that monarch life had reported on the form 1099-r miller told larita mallory that she was going to owe a bunch of money miller prepared the mallorys’ form_1040 u s individual_income_tax_return the mallorys did not file their form_1040 until around date the mallorys did not report income from the form 1099-r on their form_1040 they did however attach to their income-tax return the form 1099-r and a handwritten note that said paid hundreds of dollar_figure no one knows how to compute this using the 1099r from monarch--irs could not help when called--pls send me a corrected explanation how much is owed thank you larita mallory’s testimony clarifies the meaning of the note attached to the return she testified that before the mallorys filed their return she telephoned several persons other than miller to ascertain whether the form 1099-r was correct the persons she telephoned consisted of two groups people who advertised themselves in the telephone directory as tax professionals and whom she did not pay unlike miller and various irs personnel none of the persons she contacted was willing to confirm whether the form 1099-r was correct opinion the irs correctly determined that kenneth mallory received a life_insurance distribution of dollar_figure of which dollar_figure was includable in the mallorys’ gross_income for the taxable_year the irs argues that the termination of the policy in resulted in the extinguishment of kenneth mallory’s dollar_figure policy debt that this extinguishment was a dollar_figure constructive distribution to him and that dollar_figure the amount by which the constructive distribution exceeded his investment in the life_insurance_contract is includable in the mallorys’ gross_income for the taxable_year the mallorys deny that they had any policy debt they contend that the amounts kenneth mallory received from to were distributions of the cash_value of the policy that he did not have to pay back because there was no policy debt to extinguish in their view and because kenneth mallory did not physically receive any payments from monarch life in the mallorys contend they had no income from monarch for in the alternative the mallorys argue that if the termination of the policy did give rise to income they may claim interest deductions the burden_of_proof rests on the mallorys see rule a burden_of_proof generally rests on the taxpayer they have not contended that the conditions set forth in sec_7491 shifting the burden_of_proof to the irs have been satisfied nor does the record show that the conditions have been satisfied the evidence shows that the dollar_figure transferred from monarch life to kenneth mallory from to was policy_loans that when combined with accrued interest eventually resulted in a policy debt of dollar_figure the policy’s underlying terms allowed kenneth mallory to borrow against the cash_value of the policy and provided that these policy_loans would result in the accrual of interest the policy_loans were bona_fide debt see minnis v commissioner 71_tc_1049 kenneth mallory signed a form authorizing monarch life to accept telephone requests for policy_loans whenever monarch life made a transfer to kenneth mallory it sent him a loan activity confirmation it sent him yearly notices requesting payment of interest and notifying him that any unpaid interest would be capitalized it sent him quarterly reports of the policy debt and the cash value of the policy the mallorys admit that they received these confirmations and notices all of which unambiguously refer to the amounts transferred by monarch life to kenneth mallory from to as loans and not distributions as the proceeds of loans the amounts that kenneth mallory received from to were not includable in the mallorys’ income for those years see 461_us_300 in when kenneth mallory’s policy terminated his policy debt--including capitalized interest--was extinguished this extinguishment of his policy debt had the effect of a constructive distribution of the cash_value in the policy to kenneth mallory see atwood v commissioner tcmemo_1999_61 slip op pincite we now turn to the tax treatment of the dollar_figure constructive distribution any amounts received under a life_insurance_contract that were paid because of the death of the insured are excludable from the gross_income of the recipient that is they are not taxable sec_101 the tax treatment of amounts received under a life_insurance_contract before the death of the insured is found in sec_72 sec_72 governs nonannuity amounts received sec_72 the dollar_figure was received before kenneth mallory’s death and therefore sec_72 governs its tax treatment because the amount was not received as an annuity sec_72 governs its tax treatment sec_72 provides that with certain exceptions not applicable here an amount received under a life_insurance_contract is included in gross_income but only to the extent it exceeds the investment_in_the_contract therefore the dollar_figure is includable in gross_income to the extent it exceeds the investment_in_the_contract investment_in_the_contract is i the total premiums or other consideration paid minus ii the total amount received under the contract that was excludable from gross_income sec_72 at the time that the policy was terminated kenneth mallory’s investment_in_the_contract was dollar_figure ie his single premium payment that portion of the constructive distribution was nontaxable see sec_72 but the balance of the constructive distribution or dollar_figure constitutes gross_income ie dollar_figure dollar_figure dollar_figure therefore we hold that the mallorys must include the dollar_figure in their gross_income see 693_f3d_765 7th cir aff’g tcmemo_2011_83 under sec_1_6013-4 income_tax regs if a joint_return is made the gross_income of the spouses on the joint_return is computed in the aggregate the mallorys eventually filed a joint income return for for their aggregate gross_income must include the taxable_portion of the constructive distribution from monarch life to kenneth mallory the mallorys argue in the alternative that if the termination of the life_insurance_policy gave rise to income then d eductions of paid interest and other losses would be available and lower their taxable_income this argument is untimely raised and without merit when kenneth mallory’s life_insurance_policy was terminated in the cash_value of the policy was used to extinguish his policy debt this policy debt included accrued interest the mallorys contend that there should be a deduction for their payment of interest the mallorys did not raise the issue of an interest_deduction in their petition any issues not raised in the petition are deemed conceded rule b therefore the issue of deductibility of interest is deemed conceded and we need not address this issue moreover even if the mallorys had properly raised the issue of deductibility of interest they would still not be entitled to a deduction sec_163 generally allows a deduction of all interest_paid or accrued during the taxable_year as an exception to this general_rule however in the case of a taxpayer other than a corporation sec_163 generally disallows any deduction for personal_interest defined to include any interest_expense that does not fall within one of the five categories listed in sec_163 these categories are trade_or_business interest investment_interest interest used to compute passive income or loss qualified_residence_interest and interest payable on certain deferred estate_tax payments sec_163 a - e the mallorys presented no evidence to show that the interest_expenses would fall within any of these five enumerated categories to the contrary kenneth mallory testified that the loans were taken out to cover short-term financial needs and the record does not indicate that these needs were anything other than living_expenses the mallorys have not shown that the interest they paid to monarch life was not personal_interest any interest_paid on their life_insurance loans is not deductible see sec_163 atwood v commissioner slip op pincite the mallorys are liable for an addition_to_tax under sec_6651 for failure to timely file a return for the taxable_year the irs determined that the mallorys are liable for the sec_6651 addition_to_tax for the taxable_year sec_6651 imposes an addition_to_tax for failure_to_file a tax_return by its filing deadline determined by taking into account any extensions of that deadline unless the taxpayer can establish that the failure_to_file is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax i sec_5 of the amount_required_to_be_shown_as_tax on the return for each month the failure_to_file continues not to exceed in the aggregate sec_6651 and b the irs bears the burden of production for additions to tax determined under sec_6651 see sec_7491 116_tc_438 the irs satisfies its burden of production for the sec_6651 addition_to_tax by producing sufficient evidence to establish that the taxpayer failed to timely file a required federal-income-tax return see 127_tc_200 aff’d 521_f3d_1289 10th cir higbee v commissioner t c pincite the mallorys’ return for was due on date see sec_6072 they did not request an extension of time to file the return the irs received the mallorys’ tax_return on date nearly a year after the filing deadline these facts are sufficient to satisfy the irs’s burden of producing evidence that imposing the addition_to_tax under sec_6651 is appropriate for the taxable_year see eg wheeler v commissioner t c pincite once the irs satisfies its burden of production the burden_of_proof is on the taxpayer to show that the failure_to_file was due to reasonable_cause and not to willful neglect see higbee v commissioner t c pincite the mallorys are liable for the sec_6651 addition_to_tax for the taxable_year unless there is sufficient evidence to persuade the court that they had reasonable_cause for their failure and that their failure_to_file their returns was not due to willful negligence see sec_6651 higbee v commissioner t c pincite reasonable_cause excusing a failure to timely file exists if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return by the deadline see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 the mallorys did not address the addition_to_tax for their failure to timely file a return for the taxable_year at trial or in their opening brief issues that are not addressed in the opening brief are deemed conceded see rule e and 92_tc_661 89_tc_46 it is only in their answering brief a brief to which the irs has had no opportunity to respond that the mallorys finally explain their view as to why the addition_to_tax for failure to timely file should not be imposed they contend that the addition_to_tax should not be imposed because an accountant miller prepared the return they filed the mallorys do not explain why the fact that an accountant prepared the return is reasonable_cause for their late filing of the return thus their argument would be unpersuasive even if timely made accordingly we hold that the mallorys are liable for the addition_to_tax under sec_6651 the mallorys are liable for an accuracy-related_penalty under sec_6662 and b for an underpayment due to a substantial_understatement_of_income_tax for the taxable_year sec_6662 imposes a accuracy-related_penalty on an underpayment_of_tax attributable to any of the causes listed in sec_6662 these causes include a ny substantial_understatement_of_income_tax sec_6662 an understatement is defined as the excess of the correct amount of tax over the amount of the tax which is shown on the return sec_6662 for an understatement to be substantial it must exceed of the tax required to be shown on the return sec_6662 it also must exceed dollar_figure id sec_6662 provides that the amount of the understatement is to be reduced by that portion of the understatement which is attributable to any item if the relevant facts affecting the item’s tax treatment are adequately disclosed on the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_1_6662-3 income_tax regs provides that the reasonable basis standard is a relatively high standard that is significantly higher than not frivolous id sec_1_6662-4 a return position that is merely arguable does not satisfy the reasonable basis standard id sec_1_6662-3 a position generally has a reasonable basis if the position is reasonably based on one or more authorities listed in sec_1 d iii income_tax regs which includes the internal_revenue_code temporary and final regulations revenue procedures and revenue rulings and court decisions sec_1_6662-4 income_tax regs id sec_1_6662-3 the penalty under sec_6662 does not apply if the taxpayer can demonstrate that he or she had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 the regulations provide that reasonable_cause and good_faith are determined on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id with respect to any penalty imposed on an individual under title_26 sec_7491 imposes the burden of production on the irs this requires the irs to come forward with evidence indicating that it is appropriate to impose the relevant penalty sec_7491 higbee v commissioner t c pincite once the irs has met this burden the taxpayer bears the burden of proving that the penalty is inappropriate because the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment or because the amount of the understatement should be reduced because of adequate_disclosure higbee v commissioner t c pincite in the notice_of_deficiency the irs determined that the mallorys were liable for an accuracy-related_penalty under sec_6662 of dollar_figure for the irs contends that the mallorys’ underpayment_of_tax is attributable to a substantial_understatement_of_income_tax the mallorys’ understatement of income_tax is dollar_figure this dollar_figure understatement exceeds of the tax required to be shown on their return see sec_6662 the tax required to be shown on the mallorys’ return was dollar_figure which multiplied by is dollar_figure which exceeds dollar_figure therefore the mallorys’ understatement of income_tax was substantial the mallorys attached a copy of the form 1099-r to their return and referred to the form 1099-r in a handwritten note they attached to their return the note said paid hundreds of dollar_figure no one knows how to compute this using the 1099r from monarch--irs could not help when called--pls send me a corrected explanation how much is owed thank you the mallorys did not argue that the exception for disclosure and reasonable basis given by sec_6662 applies to this case but if they had we would still find the exception inapplicable because the mallorys’ failure to report income from monarch life is not supported by reasonable basis see sec_1_6662-3 income_tax regs the mallorys neither based their position on any of the authorities listed in sec_1_6662-4 income_tax regs nor had any other reasonable basis for their understatement of income_tax we offer no view as to whether the handwritten note was an adequate_disclosure of the relevant facts the mallorys assert a defense to the sec_6662 penalty based on reasonable_cause and good_faith however we are not convinced that the mallorys did enough to determine their proper tax_liability the mallorys received the letter from monarch life informing them that the policy debt on kenneth mallory’s variable life_insurance_policy had exceeded its cash_value that the termination of the policy would result in a taxable_event and that any taxable gain in the policy would be reported to kenneth mallory and the irs on a form r the mallorys received the form 1099-r from monarch life before the date filing deadline the only tax adviser that they paid miller suggested there would be a tax_liability although various irs employees and unpaid tax professionals declined to confirm whether the monarch life form 1099-r was correct it was unreasonable for the mallorys to conclude from this unwillingness that they had no income from monarch life we hold that the mallorys did not have reasonable_cause for and did not act in good_faith with respect to the position on their tax_return for the year we hold that the mallorys are liable for the sec_6662 penalty in reaching our holdings we considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
